DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/16/2020 has been entered. Claims 1-5, 7-12, and 14-16 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dawn Wollf  on 02/04/2021.

The application has been amended as follows: 

Amend claim 1, line 6, replace “part of the body” with --blood vessel--.
Amend claim 1, line 11, after “between” replace “the” with --a--.

Add in a new line:
--determining a control signal for the ultrasound transducer based on the correction with respect to the blood vessel of the subject; and 
adjusting a position of the ultrasound transducer in a lateral or transverse direction and thereby improving an alignment of the ultrasound transducer with the blood vessel based on the control signal.--

Amend claim 10, line 6, replace “a part of a body” with –the blood vessel--.
Amend claim 10, line 8, replace “part of the body” with –blood vessel--.
Amend claim 10, line 12, after “center of the spatial time velocity profile” remove “.”, 
add --; and--
add:
-- the control unit further configured to determine a control signal for the ultrasound transducer based on the correction with respect to the blood vessel of the subject, and adjust a position of the ultrasound transducer in a lateral or transverse direction and thereby improving an alignment of the ultrasound transducer with the blood vessel based on the control signal.--

Allowable Subject Matter
Claims  1-5, 7-12, and 14-16 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  

Regarding claim 1, prior art fails to anticipate and/or render obvious, either solely or in combination, A method of improving a measurement of the flow velocity of blood in a blood vessel of a subject, the method comprising: using an ultrasound transducer held at an angle with respect to the subject to emit an ultrasound beam to measure flow velocity at a plurality of depths in the blood vessel of the subject; forming a respective spatial time velocity profile for the blood vessel from the measured flow velocity for each of the plurality of depths, each spatial time velocity profile being formed from the measured flow velocity at the respective depth; analyzing one or more of the plurality of spatial time velocity profiles to determine a correction to the angle of the ultrasound beam with respect to an axis of the blood vessel of the subject, the correction being based on a difference between a the position of a peak in the spatial time velocity profile and a center of the spatial time velocity profile; 
determining a control signal for the ultrasound transducer based on the correction with respect to the blood vessel of the subject; and 
adjusting a position of the ultrasound transducer in a lateral or transverse direction and thereby improving an alignment of the ultrasound transducer with the blood vessel based on the control signal.
 Regarding claim 10, prior art fails to anticipate and/or render obvious, either solely or in combination, apparatus for measuring flow velocity of blood in a blood vessel of a subject, the apparatus comprising: an input for receiving signals from an ultrasound transducer that emits an ultrasound beam, the ultrasound transducer being held at an angle with respect to the subject; a control unit that is configured to: obtain measurements of flow velocity at different depths in the 
Claims 2-5, 7-9, 11-12, and 14-16 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 408-918-9701/571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793